Title: To George Washington from the Citizens of Kent County, Delaware, 14 August 1793
From: Citizens of Kent County, Delaware
To: Washington, George



[Dover] State of Delaware. [14 August 1793]

At a Meeting of about five hundred of the Citizens of Kent County held at Dover, on Wednesday the fourteenth Day of August, to take into Consideration the Proclamation of Neutrality issued by the President of the United States:
Resolved unanimously, That the Citizens now convened do approve of the Proclamation of Neutrality issued by the President of the United States; and that, in their Opinions, it was prudent and well timed.
Resolved unanimously, That the following Address be presented to the President of the United State; and that the same be signed by Manlove Emmerson on the Part of the Citizens now convened.

To the President of the United States.
Sir,
At this important Conjucture of our Public Affairs, when foreign War, and civil Discord, seem alike to threaten the Peace and Harmony of our Country, We deem it an indispensable Duty, as free and independent Citizens, To address you—And in thus conveying to you the Language we now use, We are induced to believe that we speak the Sentiments of every considerate and well disposed Citizen of the United States.
Looking up to you, Sir, as the Chief Magistrate presiding over A Republican Government, secured by the best known Constitution, in the World, We cannot but think every Step of your Administration, at this Crisis of our Affairs, peculiarly interesting and important. In directing our Attention to those Objects which appear most necessary to a Continuation of our present Public Felicity, We are naturally attracted by your late Proclamation enjoining a strict Observance of Neutrality with the powers Now at War. We consider this Proclamation not only as the Welcome Harbinger of Peace, but as the deliberate And Well advised Act of the Executive of the United States, upon a due and full Consideration of our Circumstances, and in Proper Relation to all existing Treaties with other Nations—As such we conceive it was as wise as it was beneficent, to promulgate, at as early a Period as Expediency made it requisite, the Sense of Goverment upon that Part of the Laws of the Land, which certainly must have been least understood by the Citizens of America—Laws that slept upon the Journals of the late Congress and were accessible only to a few whose Opportunities, Interest or Curiosity might have excited to an Enquiry into their Nature and Effect. As the Constitutional Officer sworn to see the Laws of the Union executed, surely the Manner of doing it by “preventive Justice” must be as grateful to a free People, as it certainly was Optional with the Chief Magistrate. And that you have substantially expressed the Sense and Disposition of your Countrymen, we believe as firmly as we believe that Peace is preferable to War, and that the Interest and Credit of the United States, should be prefered before all other Considerations, where the most irresistable Principles of Public Justice and National Honor do not demand their Sacrifice. At present we conceive with you, that those important Principles are only to be secured by a strict Observance

of our Treaties with all Nations—which Treaties being regarded as the fundamental Laws of the Land we hope never to see violated. And we rest assured that while the Citizens of the United States, continue to contribute their support to the Man, who has long possessed their Hearts, and who has given to his Country the unequivocal Testimony of a Life devoted to her Service and spent in Pursuits of the purest and most exalted Patriotism, we shall have nothing seriously to dread either from foreign Influence or domestic Machinations. That He who Orders and controuls the Events of the Universe and is the Author of Peace, and every Blessing, may long, very long, continue to your Country, your valuable Life, is our first and sincerest Prayer. Signed by the unanimous Order of the Citizens of Kent County at a Meeting held at Dover the 14th of August 1793.

Manlove Emerson.

